           Case 2:20-cv-01630-AWI-SKO Document 18 Filed 12/07/20 Page 1 of 3


 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA
 7

 8   BEAR RIVER BAND OF                                 CASE NO. 1:19-CV-0024 AWI SKO
     ROHNERVILLE RANCHERIA, a                           CASE NO. 1:20-CV-1147 AWI SKO
 9   federally recognized Indian tribal                 CASE NO. 1:20-CV-1318 AWI SKO
     government,                                        CASE NO. 2:20-CV-1539 NONE SKO
10                                                      CASE NO. 2:20-CV-1585 AWI SKO
                           Plaintiff                    CASE NO. 2:20-CV-1630 AWI SKO
11                                                      CASE NO. 2:20-CV-1918 TLN DMC
                   v.
12
     STATE OF CALIFORNIA, and GAVIN                     ORDER RELATING AND
13   NEWSOM IN HIS OFFICIAL                             REASSIGNING CASES
     CAPACITY AS GOVERNOR OF
14   CALIFORNIA,
15                         Defendants
16

17          On January 4, 2019, the Chicken Ranch Rancheria of Me-Wuk Indians, Blue Lake
18   Rancheria, Chemehuevi Indian Tribe, Hopland Band of Pomo Indians, and Robinson Rancheria
19   (“2019 Tribes”) filed suit against the State of California and Governor Edmund Brown, Jr.
20   (“California”), E.D. Cal. Case No. 1:19-cv-0024. The 2019 Tribes assert that California violated
21   the federal Indian Gaming Regulatory Act by failing to engage in good faith negotiations with the
22   2019 Tribes concerning renewal/extensions of class III gaming compacts.
23          The 2019 Tribes were part of a larger group of federally recognized California Indian
24   Tribes (whose gaming compacts expire on December 31, 2020 with automatic extension to June
25   30, 2022 unless a further compact is agreed to) called the Compact Tribes Steering Committee
26   (“CTSC”) formed in 2014. The CTSC sought to negotiate with California as a group to
27   renew/extend their gaming compacts. The negotiations did not result in a successful agreement.
28   The 2019 Tribes withdrew from the negotiations in January 2019 and filed suit.
            Case 2:20-cv-01630-AWI-SKO Document 18 Filed 12/07/20 Page 2 of 3


 1          The CTSC continued to negotiate with California until July 2020. Other members of the
 2   CTSC have now also filed suit against California. Several of these later suits have already been
 3   related to the earlier filed suit by the 2019 Tribes, E.D. Cal. Case No. 1:19-cv-0024. The Pit River
 4   Tribe filed E.D. Cal. Case No. 2:20-cv-1918. The Bear River Band of Rohnerville Rancheria filed
 5   N.D. Cal. Case No. 3:20-cv-5574, which was transferred to the Eastern District, E.D. Case No.
 6   1:20-cv-1539.
 7          In these two suits, the plaintiffs also allege that California violated the federal Indian
 8   Gaming Regulatory Act by failing to engage in good faith negotiations. There is significant
 9   overlap in the subject matter of all the suits as the plaintiffs in all of these suits were members of
10   the CTSC which negotiated as a group with California for several years. The plaintiffs have filed
11   notices of related cases.
12          Local Rules state that “If the Judge to whom the action with the lower or lowest number
13   has been assigned determines that assignment of the actions to a single Judge is likely to effect a
14   savings of judicial effort or other economies, that Judge is authorized to enter an order reassigning
15   all higher numbered related actions to himself or herself.” Local Rule 123(c). To guide this
16   determination, the Local Rules also provide that:
17          An action is related to another action within the meaning of this Rule when
18          (1) both actions involve the same parties and are based on the same or a similar
            claim;
19
            (2) both actions involve the same property, transaction, or event;
20
            (3) both actions involve similar questions of fact and the same question of law and
21          their assignment to the same Judge or Magistrate Judge is likely to effect a
            substantial savings of judicial effort, either because the same result should follow in
22          both actions or otherwise; or
23          (4) for any other reasons, it would entail substantial duplication of labor if the
            actions were heard by different Judges or Magistrate Judges.
24

25   Local Rule 123(a). Here, the cases appear to, in part, involve the same transaction or event and
26   involve similar questions of fact and law; assignment to the same judge is likely to effect a
27   substantial savings of judicial effort. Local Rule 123(a)(2), (3), and (4). Because the undersigned
28   is assigned the lowest numbered related case, the above-entitled cases will be reassigned to the

                                                         2
           Case 2:20-cv-01630-AWI-SKO Document 18 Filed 12/07/20 Page 3 of 3


 1   dockets of Senior District Judge Anthony Ishii and referred to Magistrate Judge Sheila K. Oberto.
 2
     IT IS SO ORDERED.
 3

 4   Dated: December 7, 2020
                                                SENIOR DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     3
